Citation Nr: 0123404	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to increased dependency and indemnity 
compensation (DIC) based on the need for regular aid and 
attendance or housebound status.

3.  Entitlement to Dependents Educational Assistance (DEA) 
benefits under the provisions of 38 U.S.C.A § 3500 (Chapter 
35).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1955.  The veteran died in November 1999; the appellant is 
his widow.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision that, 
inter alia, denied the benefits sought on appeal.

The Board notes that in a written statement received by the 
RO in December 2000, the appellant's representative withdrew 
the issue of entitlement to accrued benefits from appellate 
status.  See 38 C.F.R. § 20.204(c) (2000).


FINDINGS OF FACT

1.  The veteran served on active duty from March 1951 to 
February 1955.  He died in November 1999.

2.  The official death certificate states that the immediate 
cause of the veteran's death was heart failure, due to or as 
a consequence of ischemic cardiomyopathy.  End stage renal 
failure was noted as other significant condition contributing 
to death but not related to the cause of death.  An autopsy 
was not performed.  

3.  At the time of the veteran's death, service connection 
was in effect for the following disabilities: nicotine 
dependence, evaluated as noncompensable; chronic bronchitis, 
secondary to nicotine dependence, evaluated as 100 percent 
disabling; coronary artery disease, status post bypass 
surgery, with a history of congestive heart failure and 
angina, secondary to nicotine dependence, evaluated as 
100 percent disabling; and special monthly compensation based 
on being housebound.  The total combined schedular rating was 
100 percent, effective from August 28, 1997.  

4.  On July 22, 1998, the law was amended to prohibit service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service; 
this new law only applies to claims filed after June 9, 1998.

5.  The appellant filed her claim for service connection for 
the cause of the veteran's death in November 1999.

6.  The appellant has not established entitlement to DIC 
benefits.

7.  By rating action in October 1998, the RO determined that 
the veteran was entitled to a permanent and total rating due 
to service-connected disability and granted entitlement to 
Chapter 35 benefits, which was in effect at the time of his 
death.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is without legal merit.  38 
U.S.C.A. §§ 1103, 1310 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.312 (2000); 38 C.F.R. § 3.300 (2001) (66 Fed. Reg. 18195 
(2001)).

2.  The appellant's claim for increased DIC based on the need 
for regular aid and attendance or housebound status is 
without legal merit.  38 U.S.C.A. §§ 1310, 1311 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.351, 3.352 (2000).

3.  The criteria for continuing payment of Chapter 35 
benefits are met.  38 U.S.C.A. § § 3500, 3501 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service from March 1951 to February 
1955.  He died in November 1999, at the age of 67 years.  The 
appellant is the veteran's widow.  At the time of the 
veteran's death, service connection was in effect for: 
nicotine dependence, evaluated as noncompensable; chronic 
bronchitis, secondary to nicotine dependence, evaluated as 
100 percent disabling; coronary artery disease, status post 
bypass surgery, with a history of congestive heart failure 
and angina, secondary to nicotine dependence, evaluated as 
100 percent disabling; and special monthly compensation based 
on being housebound.

The veteran's service medical records, including a February 
1955 discharge examination report, are negative for 
complaints or findings related to a heart disorder.

VA hospitalization records dated in May 1973 note that the 
veteran was admitted with complaints of severe chest pain of 
four months duration.  Diagnoses included chest pain, 
probable angina pectoris, and arteriosclerotic cardiovascular 
disease.

A February 1974 statement from Gregory Naughton, M.D., notes 
that the veteran was admitted to Sioux Valley Hospital that 
month with increasing frequency of angina and increasing 
severity of each attack.  Dr. Naughton noted that the veteran 
had had known coronary artery disease with angina pectoris 
for approximately one year.  Impression included severe 
coronary artery disease.  

VA hospitalization records note that the veteran underwent 
cardiac catheterization in March 1974 and coronary bypass 
surgery in June 1974.

Private treatment records dated from 1974 to 1994 note 
ongoing treatment for heart problems.

In July 1995, the veteran presented to the emergency room at 
Medical City Dallas Hospital with complaints of chest pain.  
He reported a history of angina since bypass surgery in 1974.  
An echocardiogram revealed extensive anteroapical wall motion 
abnormalities consistent with myocardial infarction.

Private treatment records dated from 1995 to 1997 note 
ongoing treatment for heart problems.

In a December 1997 statement, Dante N. Jocson, M.D., 
indicated that he had treated the veteran since the early 
1990's.  Dr. Jocson opined that the veteran's smoking during 
service was "sufficient for him to become nicotine dependent 
and he developed this while in the service."  Dr. Jocson 
further opined that the veteran's nicotine dependence was 
"certainly a major factor in the development of his . . . 
cardiovascular . . . condition."

In a January 1998 statement, Craig N. Bash, M.D., stated that 
following a review of the veteran's records, it was his 
opinion that the veteran began smoking and developed a 
nicotine dependence during service.  Dr. Bash opined that the 
veteran's nicotine addiction and subsequent smoking were 
causative factors for the veteran's coronary artery disease.

A May 1998 VA examination report notes the veteran's history 
of coronary artery bypass graft.  The veteran complained of 
some chest pain "very rarely."  Blood pressure was 120/70; 
edema was positive bilaterally.  Diagnoses included coronary 
artery disease, status post-coronary artery bypass graft.

By rating decision dated in October 1998, the RO granted 
service connection for nicotine dependence and coronary 
artery disease, status post bypass surgery, with a history of 
congestive heart failure and angina, secondary to nicotine 
dependence.  The RO also determined that the veteran was 
entitled to a permanent and total rating due to service-
connected disability and granted basic eligibility to Chapter 
35 benefits.

In a November 1999 statement, Dr. Bash noted the veteran's 
ongoing problems with congestive heart failure and renal 
failure.

The veteran died at Prince William Hospital in November 1999.  
The veteran's official death certificate indicates that the 
immediate cause of death was heart failure, due to or as a 
consequence of ischemic cardiomyopathy.  End stage renal 
failure was noted as other significant condition contributing 
to death but not related to the cause of death.  An autopsy 
was not performed.

In November 1999, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  By rating 
decision dated in March 2000, the RO denied the appellant's 
claim on the basis that the law had been amended to preclude 
service connection for tobacco-related disabilities.  In a 
statement received by the RO in April 2000, the appellant's 
representative stated:

There is no language in [38 U.S.C.A. 
§ 1103] that permits a finding that DIC 
shall be denied when death is the result 
of a disability already established as 
service connected.  The statute 
precluding DIC based on smoking has no 
application in this case.

The [appellant] does "not" seek DIC on 
the basis that her husband's death was 
"attributable" to smoking in service.  
[She] claims that her husband's service[-
]connected heart disease caused his heart 
failure and death.  How and why [the 
veteran] established service connection 
during his lifetime is not a relevant 
consideration for [the appellant's] DIC 
claim.

In a December 2000 statement, the appellant's representative 
argued that in 38 U.S.C.A. § 1103:

Congress used the specific phrase 
"attributable to the use of tobacco 
products" as the basis to deny DIC.  
(Emphasis added.)  The word 
"attributable" contemplates a case 
where a claim is filed subsequent to the 
Act specifically alleging that a 
disability or death was due to tobacco 
use.  This is evident from the Act's use 
of the language, "shall not be 
considered to have resulted from personal 
injury suffered or disease contracted in 
the line of duty."  Only in original 
claims is VA required to determine 
whether or not a disability or death was 
incurred in [the] line of duty.  There is 
no need for such a determination when a 
disability has already been service 
connected.  Congress did not expressly 
provide that VA should revisit claims 
already adjudicated or sever benefits 
already established as service connected.  
Congress did not provide that claims 
already "attributed" to smoking in the 
past should be reopened or readjudicated 
or that a new line of duty determination 
should be made.

II.  Analysis

A.  Cause of Death

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  She 
maintains that because the immediate cause of the veteran's 
death was heart failure and because the veteran was service 
connected coronary artery disease, status post bypass 
surgery, with a history of congestive heart failure and 
angina, service connection for the cause of the veteran's 
death is warranted.

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.312 (2000).  In short, evidence must be 
presented showing that a service-connected disability is 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312.  For a service- connected disability to be 
considered the principal cause of death, it must "singly or 
jointly with some other condition, be the immediate or 
underlying cause of death or be etiologically related 
thereto."  Id.  For a service-connected disability to 
constitute a contributory cause of death, it must be causally 
connected to the death and must have "contributed 
substantially or materially" to death," combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.

On July 22, 1998, the President signed into law the "Internal 
Revenue Service Restructuring and Reform Act of 1998," Public 
Law No. 105-206.  This law created a new statutory provision, 
38 U.S.C.A. § 1103, which reads:

(a) Notwithstanding any other provision 
of law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

(b)  Nothing in subsection (a) shall be 
construed as precluding the establishment 
of service connection for disability or 
death from a disease or injury which is 
otherwise shown to have been incurred or 
aggravated in active military, naval, or 
air service or which became manifest to 
the requisite degree of disability during 
any applicable presumptive period 
specified in section 1112 or 1116 of this 
title.

38 U.S.C.A. § 1103.  This law applies to claims filed after 
June 9, 1998.  

In April 2001, VA issued an implementing regulation, 38 
C.F.R. § 3.300, reflecting the statutory provision stating 
that a disability or death will not be service connected on 
the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  38 C.F.R. § 3.300 (2001) (66 Fed. Reg. 18195 
(2001).  38 C.F.R. § 3.300 provides, in pertinent part, "(a) 
for claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service."  38 
C.F.R. § 3.300.  Service connection, however, is not 
precluded where the disability or death resulted from a 
disease or injury that is otherwise shown to have been 
incurred or aggravated during service.  Id.  For purposes of 
this section, "otherwise shown" means that the disability 
or death can be service-connected on some basis other than 
the veteran's use of tobacco products during service.  Id.

In the case at hand, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death in November 1999, which was after the 
effective date of the new law, 38 U.S.C.A. § 1103.  In 
addition, the evidence of record does not show that the 
veteran's heart disease or death can be service connected on 
some basis other than his use of tobacco products during 
service.  The veteran's service medical records do not show 
any diagnosis referable to heart disease.  Moreover, there is 
no diagnosis of heart disease during the one-year presumptive 
period following the veteran's separation from active service 
in February 1955.  The earliest medical evidence of heart 
disease is 1973 VA hospitalization records.  Subsequent 
treatment records note diagnoses of coronary artery disease, 
congestive heart failure and angina.  The Board notes that 
these medical assessments have never been linked to the 
veteran's period of military service, other than his use of 
tobacco products during service.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Therefore, as Congress has enacted a clear 
prohibition against granting service connection for death due 
to the use of tobacco products in service, there is no legal 
basis for the benefits sought on appeal.

The Board acknowledges the appellant's contention that as 
service connection was already in effect for heart disease, 
the veteran's death should be service-connected.  
Nevertheless, the Board notes that service connection for the 
veteran's heart disease was granted secondary to his nicotine 
dependence developed during service.  The law is clear that, 
for claims filed after June 9, 1998, "a veteran's death shall 
not be considered to have resulted from [an incident of 
service] on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's active service."  38 U.S.C.A. § 1103(a).  

The regulatory history of 38 C.F.R. § 3.300 (specifically, 
the discussion of comments received that was included when 
the final regulations were published) provides further 
guidance in VA's interpretation of section 1103:  

One commenter stated that the proposed 
regulation does not make clear whether a 
claim for dependency and indemnity 
compensation (DIC) filed on or after June 
9, 1998, based on a veteran's disability 
which was determined, prior to June 9, 
1998, to be service-connected based upon 
the veteran's use of tobacco products 
during service is barred by 38 U.S.C. 
1103(a).  The commenter pointed out that 
38 U.S.C. 1103(a) refers to injury or 
disease which is "attributable," rather 
than "attributed" to use of tobacco 
products.  The commenter contends that, 
if a veteran's service connection claim 
was granted prior to June 9, 1998, the 
veteran's disability was "attributed" 
to use of tobacco products.  The 
commenter stated that, if the veteran 
dies from the disability which was 
service connected prior to June 9, 1998, 
a post-June 9, 1998, DIC claim would not 
be based on a disease or disability not 
yet "attributed to" tobacco use but 
"attributable to" tobacco use.  Rather, 
according to the commenter, such a DIC 
claim would be based on a service-
connected disability.  This commenter 
recommended that if VA considers there to 
be any ambiguity in 38 U.S.C. 1103 on 
this point, VA should resolve this 
ambiguity in the veteran's favor.  

With regard to the commenter's reliance 
on use of the word "attributable" 
rather than "attributed" in 38 U.S.C. 
1103(a) and proposed 38 CFR 3.300(a), the 
word "attributable" is defined by 
Webster's Third New International 
Dictionary of the English Language 141 
(1981), to mean "capable of being 
attributed."  Thus, under section 
1103(a), if a veteran's service-connected 
disability or death is capable of being 
attributed to the use of tobacco 
products, service connection is 
precluded.  A veteran's disability which 
was "attributed" to use of tobacco 
products during service prior to June 9, 
1998, would necessarily be " capable of 
being attributed" to use of tobacco 
products.  Therefore, use of the word 
"attributable" does not support the 
commenter's conclusion that a DIC claim 
filed after June 9, 1998, based upon a 
veteran's disability which was attributed 
to tobacco use during his or her lifetime 
is not precluded by section 1103(a).

66 Fed. Reg. 18195 (2001).

Hence, in promulgating 38 C.F.R. § 3.300, VA officials 
considered but rejected the interpretation of 38 U.S.C.A. 
§ 1103 advanced by the appellant's representative in this 
appeal.

Under these circumstances, the Board must conclude that in 
view of the prohibition established by section 1103, there 
simply is no legal basis to award entitlement to service 
connection for the cause of the veteran's death.  
Accordingly, the appeal must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (in cases where the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

As a final matter, the Board notes that, on November 9, 2000, 
during the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duties to 
notify and assist a claimant.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000); see also 
VAOPGCPREC 11-00.  Pertinent regulations (which implement the 
Act but, with the exception of the provision governing claims 
to reopen on the basis of new and material evidence, do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001). 

The RO has not had an opportunity to address this new 
legislation with regard to the appellant's cause of death 
claim.  The Board emphasizes, however, that, as evidenced by 
the May 2000 SOC, the appellant has been given notice of the 
reasons for the denial and she has not identified any 
pertinent existing evidence that has not been obtained.  
Significantly, moreover, for the reasons noted above, the 
Board is without authority to grant the benefit sought on 
appeal-indeed, the law precludes it.  See Sabonis, supra.  
Thus, any further development consistent with the dictates of 
the Veterans Claims Assistance Act of 2000 would not result 
in a different outcome of the matter on appeal.

B.  Increased DIC Benefits Based on the Need for Regular Aid 
and Attendance
Or Housebound Status

Once entitlement to DIC has been established, increased DIC 
benefits are payable to a surviving spouse by reason of being 
in need of aid and attendance, which is defined as 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another individual.  A claimant 
is considered to be in need of regular aid and attendance if 
he or she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
regular aid and attendance.  38 U.S.C.A. § 1311(c); 38 C.F.R. 
§ 3.351(a), (b) and (c).

Increased DIC benefits are also payable to a surviving spouse 
who does not meet the preceding requirements if the surviving 
spouse is permanently housebound by reason of disability.  
The "permanently housebound" requirement is met when the 
surviving spouse is substantially confined to his or her home 
(ward or clinical areas, if institutionalized) or immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout the surviving 
spouse's lifetime.  38 U.S.C.A. § 1311(d); 38 C.F.R. 
§ 3.351(a)(4), (e).  

The appellant essentially contends that she is entitled to 
special monthly DIC benefits based on the need for the 
regular aid and attendance of another person or housebound 
status.  In this case, however, because the appellant has not 
established entitlement to any DIC benefits, the claim for 
increased DIC benefits must also be denied as without legal 
merit.  

DIC benefits are payable to a veteran's surviving spouse, 
children and/or parents, when the veteran dies in service or 
for death due to service-connected or compensable disability 
(see 38 U.S.C.A. §§ 1310, 1312).  In this case, however, the 
veteran died many years after service.  Moreover, for the 
reasons discussed above, the provisions of 38 U.S.C.A. § 1103 
preclude service connection for the cause of the veteran's 
death, and, hence, payment of DIC benefits on that basis.  

Entitlement to DIC benefits also may be established, pursuant 
to the provisions of 38 C.F.R. § 1318, where the veteran is 
in receipt of (or entitled to receive) a total rating for 
service-connected disability for a period of 10 years prior 
to the veteran's death (or, if a lesser period, for at least 
5 years from the date of discharge or release from active 
service).  The appellant has not specifically claimed, and 
the RO has not adjudicated the issue of, entitlement to DIC 
under the provisions of section 1318.  (Parenthetically, 
however, the Board notes that at the time of the veteran 
death in November 1999, service connection for nicotine 
dependence, and for the secondary condition of heart disease, 
rated as 100 percent disabling at the time of the veteran's 
death, had only been in effect since September 17, 1997 (the 
date of the original claim for benefits)).  

The Board notes, again, that the RO has not had an 
opportunity to address the Veterans Claims Assistance Act of 
2000 with regard to the appellant's claim.  The Board 
emphasizes, however, that, as evidenced by the May 2000 SOC, 
the appellant has been given notice of the reasons for the 
denial and she has not identified any pertinent existing 
evidence that has not been obtained.  Significantly, 
moreover, for the reasons noted above, the Board is without 
authority to grant the benefit sought on appeal-indeed, the 
law precludes it.  See Sabonis, supra.  Thus, any further 
development consistent with the dictates of the Veterans 
Claims Assistance Act of 2000 would not result in a different 
outcome of the matter on appeal.

For essentially the same reason, the Board finds that the 
appellant has not been prejudiced by the Board's denial of 
the claim as lacking legal merit.  While the RO determined 
that, in view of the denial of service connection for cause 
of the veteran's death, the claim was "moot," given he 
facts noted above, a remand of this matter to the RO for 
adjudication of the issue would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

C. DEA benefits under Chapter 35

The appellant essentially contends that the RO erred by 
failing to grant entitlement to Chapter 35 benefits.  The 
Board finds that all relevant evidence has been obtained with 
regard to the appellant's claim and that no further 
assistance is required to comply with the VA's duty to assist 
the veteran.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Chapter 35 dependents' educational assistance is a program of 
education or special restorative training that may be 
authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

Basic eligibility for certification of dependents' 
educational assistance exists if the veteran: (1) was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service- 
connected disability; or, if a serviceperson (5) is on active 
duty as a member of the Armed forces and is, and, for a 
period of more than 90 days, has been listed by the Secretary 
concerned in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign government or power.  38 C.F.R. § 3.807.

As a preliminary point, the Board notes that, in this case, 
an October 1998 rating decision awarded basic eligibility for 
Chapter 35 benefits during the veteran's lifetime.  
Subsequently, a March 2000 rating decision had the effect of 
severing this benefit.

The Board notes that, however, by rating action in October 
1998, the RO determined that the veteran's 100 percent 
disability rating was permanent.  Thus, the award of DEA 
benefits was based on the finding that the veteran had a 
permanent and total rating due to service-connected 
disability in effect during his lifetime, and a permanent 
total service connected disability was in existence at the 
date of the veteran's death; that fact did not change after 
the veteran's death.  

Moreover, while 38 U.S.C.A. § 1103, as addressed above, 
precludes grants of service connection for disability or 
death resulting from disability after June 8, 1998, DEA in 
this case was awarded during the veteran's lifetime, and that 
statute does not direct or authorize discontinuation of DEA 
benefits under these circumstances.  

Under these circumstances, the Board finds that as the 
appellant, the veteran's spouse, has continuing entitlement 
to Chapter 35 benefits.  To this extent, then, the benefit 
sought on appeal must be granted.



ORDER

Service connection for the cause of the veteran's death is 
denied as without legal merit.

Increased DIC based on the need for regular aid and 
attendance or housebound status is denied as without legal 
merit.

DEA benefits under Chapter 35 benefits are granted.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

 

